Judgment reversed and new trial ordered, with costs to the *749appellant to abide the event, upon the ground that the evidence justified the inference by the jury that plaintiff’s injuries were the result of the negligent operation by defendant’s agents and servants of the train upon which plaintiff was a passenger, and upon the further ground that the trial court erroneously struck out the testimony of the plaintiff that the guard pushed her, and erroneously refused to permit the plaintiff to describe what, besides the jerking of the train, caused her to fall. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.